FILED
                            NOT FOR PUBLICATION                            MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MELODIE M. KLEIMAN,                              No. 11-56535

               Plaintiff - Appellant,            D.C. No. 2:11-cv-03628-VBF-
                                                 VBK
  v.

WELLS FARGO & COMPANY; NDEX,                     MEMORANDUM*

               Defendants - Appellees.


                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Melodie M. Kleiman, an attorney, appeals pro se from the district court’s

judgment dismissing her action arising out of foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim, Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2001), and we affirm.

      The district court did not err by considering the motion to dismiss brought

by Wells Fargo Bank, N.A., despite the complaint naming Wells Fargo &

Company, because documents which were properly subject to judicial notice show

that Wells Fargo Bank, N.A., not Wells Fargo & Company, was the real party in

interest as the loan holder. See id. (when ruling on a motion to dismiss, district

court need not “accept as true allegations that contradict matters properly subject to

judicial notice”); Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir.

1988) (district court may “take judicial notice of matters of public record outside

the pleadings and consider them for purposes of the motion to dismiss” (citation

and internal quotation marks omitted)). Thus, we reject Kleiman’s contention that

the district court violated her due process rights by allowing pleadings to be filed

by Wells Fargo Bank, N.A.

      Kleinman’s contentions regarding the denial of default judgment and a

prove-up hearing are unpersuasive.

      We do not consider allegations raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                    11-56535